Citation Nr: 0111784	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a hernia. 

2.  Entitlement to service connection for an ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but adds that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The veteran contends that he first acquired an ulcer during 
active service in 1956.  He maintains that while he had 
stomach problems prior to service, which were manifested by 
symptoms associated with heartburn, he did not have an ulcer.  
He maintains that he has a hernia as a result of surgeries 
performed for his ulcer in 1960, 1961 and 1970.  

Service medical records include a hospital summary report, 
dating from February 24, 1956 to April 2, 1956.  A review of 
that report reflects that when the veteran was initially 
processed for the Flight Surgeons Office, a seven year 
history of a duodenal ulcer was recorded by the examining 
physician.  At that time, a gastrointestinal series (GI) was 
also performed.  However, these reports are not contained in 
the claims file.  In addition, hospitalization records from 
the veteran's five week period of hospitalization from 
February to April 1956 are also not contained in the file.  
These records are essential to the veteran's claims for 
service connection for an ulcer and hernia and should be 
associated with the claims file prior to final appellate 
review. 

A review of the records also reflects that in July 2000 at a 
hearing at the RO in Muskogee, Oklahoma, the veteran 
testified that he had applied for disability benefits from 
the Social Security Administration as a result of his ulcer 
and other unrelated disorders.  Neither the decision awarding 
such benefits nor the complete records upon which the award 
was based have been associated with the claims folder.  These 
records are potentially relevant to the veteran's claim for 
service connection for an ulcer and should be secured prior 
to final appellate review.

Finally, while VA and private physicians have concluded in 
reports, dated in June 2000, that the stress and foods 
consumed during service in 1956 could have caused or 
significantly contributed to the veteran's ulcers, it is 
unclear what, if any, medical and/or service records were 
reviewed by the physicians in rendering their respective 
opinions.  The VCAA requires that the veteran be permitted an 
opportunity to undergo an examination in order to determine 
the etiology of any currently present ulcer and hernia.  As 
the findings of the requested examination are relevant to the 
claims for service connection for an ulcer and hernia, the 
Board will defer appellate review of these claims until the 
requested development herein is performed. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  After obtaining any additional 
information needed from the veteran or 
his representative, the RO should take 
appropriate steps to obtain all available 
medical records pertaining to the 
veteran's service in the Air Force, to 
specifically include a January 1956 
initial examination report from the 
Flight Surgeons Office and records from 
the veteran's period of hospitalization 
from February to April 1956.  The RO 
should document its efforts to obtain 
such records and include any negative 
responses in the claims folder.  

2.  The RO should also request the 
veteran to provide a copy of any 
pertinent service medical records in his 
possession. 

3.  The RO should obtain a copy of the 
decision awarding the veteran SSA 
disability benefits, as well as copies of 
the medical records upon which the award 
was based.

4.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any medical care 
providers, private or VA, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization, the RO should attempt to 
obtain a copy of all indicated records 
which have not already been obtained.  

5.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.  

6.  Thereafter, the veteran should be 
afforded a VA examination by the 
appropriate specialist to determine the 
nature and etiology of any currently 
present hernia and ulcer found to be 
present.  Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  If the veteran is found to 
have an ulcer, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that an ulcer was 
present during active duty, was 
manifested within one year of the 
veteran's discharge from active duty in 
April 1956, is etiologically related to 
the veteran's active duty or if any 
preexisting ulcer was permanently 
worsened during the veteran's period of 
active military service.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that any currently present hernia is 
etiologically related to the veteran's 
ulcer, including surgery for the ulcer.  
The rationale for all opinions expressed 
must be provided in a typewritten report.

7.  After the development requested above 
has been completed, the RO should 
undertake any other actions required to 
comply with the notification and duty to 
assist provisions of the VCAA.

8.  Then, the RO should readjudiate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John L. Prichard
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



